Citation Nr: 0406883	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-22 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for Friedrich's ataxia.

2.  Entitlement to service connection for Friedrich's ataxia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The RO has determined that the evidence received in support 
of the veteran's current claim is new and material and has 
adjudicated the veteran's claim for service connection for 
Friedrich's ataxia on a de novo basis.  The RO certified 
issue of entitlement to service connection for Friedrich's 
ataxia to the Board.  Despite the determination reached by 
the RO, the Board must first determine whether new and 
material evidence has been submitted in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.  Because service connection Friedrich's 
ataxia was denied in an unappealed May 1973 rating decision, 
the Board must consider as a threshold matter the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim.

The Board remanded this case in October 2000 so that the RO 
could schedule the veteran for a Travel Board hearing.  In a 
November 2003 statement, the veteran withdrew his request for 
a hearing before a Member of the Board.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for Friedrich's Ataxia was denied in a May 1973 rating action 
on the grounds that Friedrich's Ataxia existed prior to 
service and was not aggravated therein and any changes in 
service were consistent with the known progressive nature of 
the disorder.

2.  The veteran was notified of the May 1973 rating and he 
did not file a timely notice of disagreement.

3.  Evidence submitted subsequent to the May 1973 rating is 
new and material and the claim of entitlement to service 
connection for Friedrich's ataxia is reopened.

4.  The veteran's Friedrich's ataxia is a hereditary disorder 
that was first manifested during his military service.


CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1973 rating 
decision is new and material, and the claim for service 
connection for Friedrich's ataxia is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003). 

2.  Friedrich's ataxia may be considered to have been 
incurred in military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003); 
VAOPGCPREC 67-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect. VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
view of the Board's favorable decisions below, to reopen the 
claim for service connection for Friedrich's ataxia, and to 
grant service connection for Friedrich's ataxia, any failure 
to fully comply with the VCAA was not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Legal Criteria.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  38 
U.S.C.A. § 5108 (West 2000).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  Additionally, in order to warrant 
reopening the newly presented evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110.

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The 
presumption of soundness at entry into service attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In March 1985 General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990)).

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VA O.G.C. Prec. Op. No. 1-85.  In this opinion, General 
Counsel held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rating during service.  VA O.G.C. Prec. Op. 
No. 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 
18, 1990)).  Following the issuance of this General Counsel 
opinion, the VA ADJUDICATION PROCEDURE MANUAL, M21-1, was 
revised to provide the following:

g.  Service Connection for 
Congenital/Developmental Conditions.  
Congenital or developmental defects are 
normally static conditions which are 
incapable of improvement or 
deterioration.  A disease, even one which 
is hereditary in origin, e.g., retinitis 
pigmentosa, polycystic kidney disease, 
sickle cell diseases and Huntington's 
disease (chorea), is usually capable of 
improvement or deterioration.

(1)  Service connection may be granted, 
if warranted, for diseases of congenital, 
developmental or familial (hereditary) 
origin which either first manifest 
themselves during service or which 
preexist service and progress at an 
abnormally high rate during service.  
Service connection may also be 
established pursuant to 38 CFR 3.309(a) 
if a hereditary or familial disease first 
became manifest to a compensable degree 
within the presumptive period following 
discharge from service provided the 
rebuttable presumption provisions of 38 
CFR 3.307 are satisfied (O.G.C. Precedent 
Opinion 1-90, March 16, 1990).

(2)  Diseases of hereditary origin can be 
considered to be incurred in service if 
their pathological signs or symptoms were 
manifested after entry on duty.  Even if 
the individual is almost certain to 
eventually develop a condition, a genetic 
or other familial predisposition does not 
constitute having the disease.  Only when 
actual symptomatology or signs of 
pathology are manifest can he/she be said 
to have developed the disease.  At what 
point the individual starts to manifest 
signs or symptoms is a factual issue 
determined by the medical evidence of 
record in each case.

(3) A hereditary disease which manifests 
some symptoms before entry on duty, may 
be found to have been aggravated during 
service if it progresses during service 
at a rate greater than normally expected 
according to accepted medical authority.  
Again, this is a factual, medical 
determination which must be based upon 
the evidence of record and sound medical 
judgment. 

M21-1, Part VI, Chapter 7, § 7.01(g) (Mar. 20, 2002).

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where preservice 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

VA General Counsel, in VAOPGCPREC  3-2003, held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.

Factual Background.  A preinduction examination in November 
1968 reflects that the veteran was found to be qualified for 
service.  The only defect found on medical examination was 
defective vision.  The report of medical history completed at 
that time reflects that the veteran reported that his present 
health was good.  However, the veteran indicated that he was 
unable to perform certain motions and to assume certain 
positions and that he had been rejected for military service 
because of medical reasons.  The medical examiner failed to 
provide any comments as to these statement of the veteran.

The service medical records reveal that the veteran entered 
service in March 1969.  In May 1969, it was noted that he had 
been seen at sick call for knee problems on several 
occasions.  He was referred from his unit dispensary in 
September 1969 for "trouble with balance" which had been 
present for the past 3 to 4 years but seemed to be worse 
during the past 3 or 4 months.  The veteran reported that he 
had always had difficulty with school and began to notice 
difficulty falling down and running into objects at the age 
of 17 or 18.  He had special problems with climbing stairs 
and needed to use the railing because of weakness in the 
lower extremities and marked instability.  He denied wasting 
of muscles but said that his knees and ankles had been weak 
all of his life.  His 20-year-old brother had almost the same 
balance problems.  The examiner noted that he was 6"1" tall 
and weighed 135 lbs.  He was obviously clumsy and rather 
mentally dull.  A neurological consult revealed a progressive 
ataxia of undetermined etiology (most consistent with a 
diagnosis of Friedrich's ataxia in view of the family 
history).  The examiner opined that the Friedrich's ataxia 
clearly existed prior to service and any changes that may 
have occurred were consistent with the known progressive 
nature of the disease.  The condition was felt to be 
progressive and over the years would result in a 
nonambulatory state.  It was recommended that he be separated 
from service.

The veteran was found medically unfit for service by a 
military medical board in November 1969.  He was honorably 
separated from service in January 1970.   

By rating action in May 1973 service connection for 
Friedrich's ataxia was denied as it was determined that it 
had existed prior to service and was not aggravated therein 
as any changes in service were consistent with the known 
progression history of the disorder.  

The veteran was advised of the decision to deny his claim for 
service connection for Friedrich's ataxia and his appellate 
rights by letter in June 1973.  When he did not timely 
disagree with the May 1973 RO decision, it became final.

The veteran filed a new claim for service connection for 
Friedrich's ataxia in November 1998.  He claimed that this 
disorder had been aggravated by his period of service.  

Michael A. Franklin, M.D., in a letter dated November 1998 
wrote that he had been treating the veteran since 1995.  He 
reported the following:

I would be hard pressed to believe that 
many of the neurologic signs that were 
described in his evaluation of 1969, in 
which the determination of Friedrich's 
ataxia was made, had not been apparent at 
the time of his initial evaluations.  
Thus, it is peculiar that he was even 
admitted into military service in the 
first place.  Beyond that he had a 
documented diagnosis with a neurological 
examination detailing a rather serious 
impairment by late 1969.  At that point 
if one reads the description of a 
neurological evaluation, I really cannot 
see how one could determine that he could 
effectively carry out any military duty.  
He should have been given a medical 
discharge in my opinion at that time.  
This may help this individual who now is 
suffering immensely from this 
neurodegenerative process for which there 
is no treatment.

In a June 1999 statement, Richard B. Juergans, M.D., reported 
that he had treated the veteran prior to service from June 
1965 through May 1967.  During that time the veteran had had 
no symptoms of locomotion difficulties, including ataxia.  
His gait was normal.

Dr. Franklin, in a second letter dated in June 1999, reported 
that the veteran had undergone genetic testing which clearly 
confirmed the diagnosis of Friedrich's ataxia.  He added the 
following:

I tend to feel that the patient would not 
have been diagnosed early on when he was 
in his mid to late teens especially if he 
was seen by a primary physician.  He was 
not seen by a specialist, i.e., a 
neurologist, until he was in the 
military.  At that point, the diagnosis 
of Friedrich's ataxia was made but 
certainly the symptoms could not 
necessarily be considered preexisting.

I have no clue as to why he wasn't given 
a medical discharge at the time the 
Friedrich's ataxia was diagnosed but I 
don't think he was seen by any physician 
that would have been capable of making 
such a diagnosis prior to his induction 
to the military.  I also truly believe 
that he probably did not have symptoms 
necessarily that would have been that 
overt that a generalist would have picked 
up.

By rating action in June 1999 the RO determined that new and 
material evidence adequate to reopen the veteran's claim had 
not been submitted.

In a personal hearing at the RO in February 2000 the veteran 
testified that he had had no problems with his balance prior 
to service and that he first began having symptoms of 
Friedrich's ataxia during service. 

Private medical records of Dr. Franklin dated in June 2000 
reflect the following:

. . . I remember reading his records 
regarding his preinduction physical and 
for sure I am not convinced that he could 
have been that severely affected since he 
was already inducted as a recruit.  He 
was already well into his military duties 
when he was actually diagnosed by a 
neurologist as conceivably having 
Friedrich's ataxia.  There was a note 
from his physician, Dr. Jergens [sic], 
who treated him from 1965 until 1967 and 
did not notice any signs or symptoms 
compatible with hereditary degenerative 
spinal cerebellar ataxia.  While it is 
conceivable [the veteran] might have 
noted some problems prior to his 
induction into the army it is only 20/20 
hindsight that we can actually relate 
such symptoms. . . .

		*		*		*		*

Certainly I will do anything to support 
his case with the Military since I think 
it is a bit of a travesty.......

In an evaluation dated in September 2000, Gregory M. Lower, 
D.O., CIME, reported that he reviewed the service medical 
records concerning the veteran prior to his examination.  Dr. 
Lower noted that the history given at the time of the 
veteran's induction examination did not reflect that any 
difficulty was related to neurological deficits or a spinal 
condition and that physical examination indicated normal 
neurologic, normal psychiatry, and a normal spine 
examination.  The veteran was on aid and attendance due to 
the housebound nature of his neurological defect.  He was 
wheelchair bound and spoke with a slurred speech consistent 
with his neurological defect.  The examiner reported the 
following:

It is noted that this patient had a 
completely normal induction physical with 
no evidence of neurological deficits, 
spinal disorders, or history of 
cerebellar ataxia with induction into the 
service.  The patient developed 
Friedrich's ataxia while in the service 
and this medical examiner directly 
disagrees with his medical discharge 
board that this was a prior pre-existing 
condition to the service.  This is an 
acquired hereditary disorder but the 
manifestations did not precede his time 
in the service and it is felt that this 
patient has grounds for a service-
connected rating.

Analysis.  As noted above, service connection was initially 
denied on the grounds that Friedrich's ataxia existed prior 
to service and was not aggravated therein as any changes in 
service were consistent with the known progressive nature of 
the disorder.  Inasmuch as the newly presented evidence tends 
to prove that Friedrich's ataxia did not become symptomatic 
until after he was inducted into service, the evidence added 
to the record since the time of the May 1973 decision is both 
new and material.  Accordingly, the Board reopens the claim 
of entitlement to service connection for Friedrich's ataxia.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As noted 
above, the RO had also held that the veteran had submitted 
new and material evidence and the RO readjudicated his claim 
on a de novo basis.  Accordingly, the veteran has been given 
adequate notice of the evidence needed to substantiate his 
claim and has had an opportunity to address the question at a 
hearing.  Thus, the Board finds that the veteran will not be 
prejudiced by the Board's consideration of his claim on a de 
novo basis without first referring this matter to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1994).

No pertinent findings were noted when the veteran was 
examined for service in November 1968.  During the course of 
his military service, symptoms of Friedrich's ataxia began to 
surface.  Ultimately, he received a medical discharge as a 
result of this disability.  After the final May 1973 rating 
decision the veteran submitted several medical opinions which 
tend to establish that his Friedrich's ataxia first 
manifested itself after he began his military service.

Dr. Franklin has offered his opinion that the veteran 
probably did not have overt symptoms of Friedrich's ataxia 
prior to his military service.  This opinion is supported by 
Dr. Juergans, who treated the veteran prior to service, from 
June 1965 through May 1967, and noted the veteran had a 
normal gait and had no locomotion difficulties, including 
ataxia.  In his personal hearing at the RO in February 2000 
the veteran also testified that he had no problems with his 
balance prior to service.  Finally in Dr. Lower's September 
2000 examination report, he noted that the veteran developed 
Friedrich's ataxia while in the service.  He disagreed with 
the medical discharge board that it was a prior pre-existing 
condition.  It was an acquired hereditary disorder and the 
manifestations did not precede his time in the service.

Since Friedrich's ataxia was not noted when the veteran was 
examined and accepted for service, the veteran is entitled to 
the presumption of sound condition under 38 U.S.C. § 1111.  
Accordingly, to rebut this presumption, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3-2003.  The 
Board finds that Friedrich's ataxia is not shown by clear and 
unmistakable evidence to have been manifested prior to 
service.  This condition was clearly manifested during 
service.  Accordingly, since the pathological signs or 
symptoms of Friedrich's ataxia were not shown by clear and 
unmistakable evidence to have been manifested prior to 
service, this condition can be considered to have been 
incurred in service.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for Friedrich's ataxia is 
reopened.

Service connection for Friedrich's ataxia is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



